Rule 424 (b) (3) Registration No. 333-109310 CUSIP #: 63743HDZ2 TRADE DATE: 9/22/2008 SETTLEMENT DATE: 9/23/2008 PRICING SUPPLEMENT NO. 4eptember 22, 2008 TO PROSPECTUS SUPPLEMENTAL DATED October 23, 2003 AND BASE PROSPECTUS DATED October 17, 2003 NATIONAL RURAL UTILITES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rates Notes Principal Amount: $100,000,000.00 Issue Price: 100% of Principal Amount Original Issue Date: 09/23/2008 Maturity Date: 03/23/2010 Initial Interest Rate: Determined as described below Base Rate: USD-LIBOR-Reuters (Reuters Page LIBOR01) Spread: Plus 100 basis points Index Maturity 3 months Interest Payment Dates: On the 23rd of each March, June , September, and December, commencing December 23, 2008 Rest Period: Quarterly Interest Reset Dates On the 23rd of each March, June , September, and December, commencing September 23, 2008 Redemption Date: None Agent’s Discount or Commission: 0.180% Agents(s) Mesirow Financial Inc. Capcity: Agent Form of Note: Book-Entry (Book-Entry or Certificated) Other Terms: None Medium-Term Notes, Series C may be issued by CFC in an aggregate principal amount of up to $22,435,508,000 and, to date, including this offering, an aggregate of $19,780,559,000.00 Series C have been issued.
